DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “the sidewall portions made of a side rubber” in line 26 should be written as –the sidewall portions each made of a side rubber” for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 1, the phrase “the bead filler” in lines 12-13 and 21 is unclear. A pair of bead portions each comprising a bead filler was previously disclosed. In other words, a plurality of bead fillers was previously disclosed. Thus, it is now unclear which singular bead filler is being referred to. For the purposes of examination, the examiner assumes that a reinforcing layer is either disposed between one folded up portion of the carcass and one of the bead fillers, or there is a reinforcing layer disposed between each folded up portion of the carcass and its respective bead filler. 
Claims 2-16 are indefinite by dependence on claim 1. 

Regarding claim 2, the phrase “the bead filler” in line 3 is unclear. A pair of bead portions each comprising a bead filler was previously disclosed. In other words, a plurality of bead fillers was previously disclosed. Thus, it is now unclear which singular bead filler is being referred to. For the purposes of examination, the examiner assumes it either refers to each bead filler or to just one of the bead fillers. 
Claims 10-16 are indefinite by dependence on claim 2. 

Regarding claim 5, the phrase “the bead filler” in line 2 is unclear. A pair of bead portions each comprising a bead filler was previously disclosed. In other words, a plurality of bead fillers was previously disclosed. Thus, it is now unclear which singular bead filler is being referred to. For the purposes of examination, the examiner assumes it either refers to each bead filler or to just one of the bead fillers. 

Regarding claim 12, the phrase “the bead filler” in line 1 is unclear. A pair of bead portions each comprising a bead filler was previously disclosed. In other words, a plurality of bead fillers was previously disclosed. Thus, it is now unclear which singular bead filler is being referred to. For the purposes of examination, the examiner assumes it either refers to each bead filler or to just one of the bead fillers. 
Claims 13-16 are indefinite by dependence on claim 12. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajita (US 2004/0238094) (of record), Takei (JP 2013-095233, see machine translation), and optionally any one of Hayashi (US 5,928,445) and/or Shida et al. (US 2001/0018943). 

Regarding claim 1, Kajita discloses a pneumatic tire comprising: a belt layer (Figs. 1-2: 7) disposed inward of a tread portion (Figs. 1-2: 2) in a tire radial direction ([0026]); a pair of sidewall portions (Figs. 1-2: 3) disposed on both sides of a tire equatorial plane in a tire lateral direction ([0026]); a pair of bead portions (Figs. 1-2: 4) disposed inward of the pair of the sidewall portions (Figs. 1-2: 3) in the tire lateral direction ([0026]), the pair of bead portions (Figs. 1-2: 4) comprising bead cores (Figs. 1-2: 5) formed into annular shapes ([0026]); bead fillers (Figs. 1-2: 8) disposed outward of the bead cores (Figs. 1-2: 5) in the 
Kajita further discloses the folded up portion (Figs. 1-2: 6b1) of the carcass (Figs. 1-2: 6) having an end portion (Figs. 1-2: E1) disposed in a region inward of the belt layer (Figs. 1-2: 7) in the tire radial direction and inward of the belt layer in the tire lateral direction ([0042]).
Kajita further discloses the bead fillers (Figs. 1-2: 8) having outer end portions (Figs. 1-2: 8t) in the tire radial direction having a distance (Fig. 1: Hb) from bead heel portions (Figs. 1-2: BL) of the bead portions (Figs. 1-2: 4) in a range from 75% or more to 100% or less of a tire maximum section width position height (Fig. 1: Hm) ([[0051]). While Kajita does not state whether the figure is drawn to scale, one of ordinary skill in the art would have nonetheless found it obvious that the tire maximum section width position height (Fig. 1: Hm) is approximately half of the tire cross-sectional height (See annotated Fig. 1 below). Accordingly, the distance of the outer end portions of the bead fillers from the bead heel portions would approximately be in the range of 37.5% to 50% of the tire cross-sectional height, which falls within and overlaps with the claimed range of from 20% or more to 40% or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the distance of the outer end potions of the bead fillers from the bead heel portions of the bead portions in the tire radial direction.

    PNG
    media_image1.png
    577
    641
    media_image1.png
    Greyscale

Optionally, Hayashi also teaches a pneumatic tire (Fig. 1: 1), similar to Kajita, comprising: a belt layer (Fig. 1: 7) disposed inward of a tread portion (Fig. 1: 6) in a tire radial direction (Fig. 1: 9); a pair of sidewall portions (Fig. 1: see sidewall rubber axially outward of carcass 3 in side portion of tire 1) disposed on both sides of a tire equatorial plane in a tire lateral direction; a pair of bead portions (Fig. 1: 2, 4) disposed inward of the pair of the sidewall portions in the tire lateral direction, the pair of bead portions comprising bead cores (Fig. 1: 2) formed into annular shapes; bead fillers (Fig. 1: 4) disposed outward of the bead cores (Fig. 1: 2) in the tire radial direction (Fig. 1: 9); one carcass (Fig. 1: 3) disposed across the pair of bead portions (Fig. 1: 2, 4), the one carcass having a folded up portion, the folded up portion being folded back outward of the bead core in the tire lateral direction from inward in the tire lateral direction (Fig. 1: see portion of 3 extending around bead core 2 and back up toward belt 7); the folded up portion of the carcass (Fig. 1: 3) having an end portion (Fig. 1: 5) disposed in a region inward of the belt layer (Fig. 1: 7) in the tire radial direction (Fig. 1: 9) and inward of the belt layer (Fig. 1: 7) in the tire lateral direction. Hayashi further teaches the bead fillers (Fig. 1: 4) having outer end portions in the tire radial direction having a distance (Fig. 1: L1) from bead heel portions of the bead portions in a range of approximately 
Additionally or alternatively to Hayashi, Shida teaches a pneumatic tire wherein the bead fillers (Fig. 1: 6) having outer end portions in the tire radial direction having a distance (Fig. 1: 0.1SH to 0.35SH) from bead heel portions of the bead portions in a range of approximately 10% to 35% ([0031]), which falls within and overlaps with the claimed range of from 20% or more to 40% or less of a tire cross-sectional height. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the distance of the outer end potions of 
Kajita further discloses the reinforcing layer (Figs. 1-2: 9) having an outer end portion (Figs. 1-2: 9o) in the tire radial direction located further outward in the tire radial direction than the outer end portion (Figs. 1-2: 8t) of the bead filler (Figs. 1-2: 8) in the tire radial direction and further inward in the tire radial direction than a position of a tire maximum width position (Figs. 1-2: M) in the tire radial direction ([0040], [0052]), the reinforcing layer (Figs. 1-2: 9) having an inner end portion (Figs. 1-2: 9i) in the tire radial direction located further outward than the bead core (Figs. 1-2: 5) in the tire radial direction ([0052]). 
However, Kajita does not expressly recite the particular features of the sidewall portions, such as whether the sidewall portions are made of a side rubber having tan δ at 60°C in a range from 0.04 or more to 0.10 or less.
Takei teaches a pneumatic tire comprising a single carcass ply (Fig. 1: 4) with folded up portions that turn around the bead portions (Fig. 1: 3) ([0017]), wherein sidewall portions may be made of a side rubber (Fig. 1: 20A, 20C) having tan δ at 60°C in a range of 0.05 or more and 0.20 or less ([0022]), which falls within and overlaps with the claimed range of from 0.04 or more to 0.10 or less. Case law holds that 

Regarding claim 2, Kajita further discloses that in the reinforcing layer (Figs. 1-2: 9), the outer end portion (Figs. 1-2: 9o) of the reinforcing layer has a distance from the outer end portion (Figs. 1-2: 8t) of the bead filler (Figs. 1-2: 8) in a range of at least 5 mm ([0053]), which falls within and overlaps with the claimed range of from 5 mm or more to 15 mm or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a distance of the outer end portion of the reinforcing layer from the outer end portion of the bead filler. 

. 

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajita (US 2004/0238094) (of record), Takei (JP 2013-095233, see machine translation), and optionally any one of Hayashi (US 5,928,445) and/or Shida et al. (US 2001/0018943), as applied to claims 1-2 above, and further in view of Cereda et al. (US 2010/0108228).

Regarding claims 3 and 10, Kajita further discloses that the reinforcing layer (Figs. 1-2: 9) may comprise a reinforcing cord made of a steel ([0052]). However, modified Kajita does not expressly disclose the wire diameter or cord count of the reinforcing cord in the reinforcing layer. 
. 

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajita (US 2004/0238094) (of record), Takei (JP 2013-095233, see machine translation), and optionally any one of Hayashi (US 5,928,445) and/or Shida et al. (US 2001/0018943), as applied to claims 1-2 above, and further in view of Hashimoto et al. (US 2017/0057301).

Regarding claims 4 and 11, Kajita further discloses that the reinforcing cord layer is composed of a single ply of organic fiber or steel cords ([0052]). One of ordinary skill in the art would have found it obvious that such a ply will comprise rubber as it is consistent with the fundamentals of tire construction to provide tire component plies with cords embedded in rubber. However, modified Kajita does not expressly recite the specific properties of the reinforcing layer rubber, such as the JIS hardness and/or the tan δ. 
Hashimoto teaches a pneumatic tire comprising a reinforcing cord layer (Figs. 1-2: 48), wherein the loss tangent (i.e. tan δ) is equal to or less than the loss tangent of the bead filler (Figs. 1-2: 46) ([0016], [0072]), and the hardness of the reinforcing cord layer (Figs. 1-2: 48) is equal to or greater than the hardness of the bead filler ([0016], [0073]). In this manner, it is possible to suppress heat generation in the sidewall ([0053], [0070]).  In other words, the hardness and loss tangent (i.e. tan δ) of the reinforcing layer are essentially result effective variables that will affect the heat generation of the sidewall of the tire. Although Hashimoto does not expressly teach that such a hardness is measured at 20°C and a tan δ at 60°C, one of ordinary skill would reasonably expect that varying those parameters would also alter the aforementioned affects. While Hashimoto does not explicitly disclose the value for JIS hardness at 20°C or tan δ at 60°C, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for JIS hardness at 20°C or tan δ at 60°C of the reinforcing layer. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the JIS hardness at 20°C and the tan δ at 60°C in order to effectively suppress the heat generation in the tire sidewall when in use. 

Claims 5, 9, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajita (US 2004/0238094) (of record), Takei (JP 2013-095233, see machine translation), and optionally any one of Hayashi (US 5,928,445) and/or Shida et al. (US 2001/0018943), as applied to claims 1-2 above, and further in view of Shida et al. (US 2001/0018943).

Regarding claims 5, 9, 12, and 16, Shida further teaches a tire section height is 121 mm ([0043], [0052]), which falls within the claimed range of from 110 mm or more to 170 mm or less, an aspect ratio is 65 (i.e. a tire size of 185/65R14) ([0052]), which falls within the claimed range of 55 or more, and a total section area of a bead apex is 180 mm2 ([0052]), which falls within the claimed range of 110 mm2 or more to 160 mm2 or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the tire section height, aspect ratio, or bead filler cross-sectional area. As discussed above in claim 1, the bead filler height affects the rigidity of the bead section, handling stability, deformation of the tread section, and rolling resistance. One of ordinary skill in the art would readily recognize that the cross-sectional area of the bead filler must also correlate to the height, as well as other dimensions, of the bead filler. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Kajita in order to provide a tire section height, aspect ratio, and bead filler cross-sectional area in the aforementioned ranges as is generally known in the similar tire art for the advantages as discussed above, as taught by Shida. 

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajita (US 2004/0238094) (of record), Takei (JP 2013-095233, see machine translation), and optionally any one of Hayashi (US 5,928,445) and/or Shida et al. (US 2001/0018943), as applied to claims 1-2 above, and further in view of Akashi (JP 2012-017048, see machine translation).

Regarding claims 6 and 13, modified Kajita does not expressly recite that the tread portion comprises a cap rubber forming a tread surface and a base rubber, wherein the base rubber is located inward of the cap rubber in the tire radial direction, wherein base rubber has JIS hardness at 20°C in a range from 75 or more to 81 or less and tan δ at 60°C in a range from 0.14 or more to 0.22 or less.
Akashi teaches a pneumatic tire comprising a tread portion (Figs. 1-3: 4) that includes a cap rubber (Figs. 1-3: 5) forming a tread surface and a base rubber (Fig. 1: 6; Fig. 2: 6A and/or 6B; Fig. 3: 6A, 6B, and/or 6C), wherein the base rubber is located inward of the cap rubber in the tire radial direction (Figs. 1-3). Akashi further teaches that the base rubber may have a JIS hardness at 20°C in a range from 65 to 75 ([0028], [0037]), which falls within the claimed range of from 75 or more to 81 or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the JIS hardness at 20°C of the tread base rubber. Akashi further teaches that the base rubber may have a tan δ at 60°C in a range of either 0.05 to 0.15, 0.05 to 0.25, or 0.10 to 0.20 ([0028], [0037]), all of which fall within and overlap with the claimed range of from 0.14 or more to 0.22 or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the tan δ at 60°C of the tread base rubber. In this way, heat generation and heat storage can be appropriately maintained, the balance of the rolling resistance value as the whole tire is maintained, the fuel efficiency can be reduced, steering . 

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajita (US 2004/0238094) (of record), Takei (JP 2013-095233, see machine translation), and optionally any one of Hayashi (US 5,928,445) and/or Shida et al. (US 2001/0018943), as applied to claims 1-2 above, and further in view of Tanaka et al. (US 2007/0029022).

Regarding claims 8 and 15, modified Kajita does not expressly recite that between the side rubber or a rim cushion rubber and the folded up portion of the carcass, a side reinforcing layer is disposed, and the side reinforcing layer is made of a rubber having JIS hardness at 20°C in a range from 70 or more to 85 or less and tan δ at 60°C in a range from 0.06 or more to 0.12 or less, and the side reinforcing layer is formed at a thickness in a range from 0.5 mm or more to 2.0 mm or less, and the side reinforcing layer is disposed at a position comprising the tire maximum width position.
Tanaka teaches a pneumatic tire comprising a side reinforcing layer (Figs. 1, 3, 4: 8) that is disposed between a side rubber (Figs. 1, 3: 2; Fig. 4: 9) and the folded up portion of a carcass (Figs. 1, 3, 4: 4) that goes up into the belt portion (Figs. 1, 3, 4: 6), wherein it is preferable that the side reinforcing layer is made of a rubber having JIS hardness at 23°C  a range from 70 to 95 ([0034]), which falls within and overlaps with the claimed range of from 70 or more to 85 or less, and tan δ at 60°C in a range from 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749